DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/21. Applicant’s election without traverse of invention I in the reply filed on 2/4/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 9 is a relative term which renders the claim indefinite.  The term "equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the It is not clear how close together the values must be to be considered “substantially equal” as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al., US Patent Publication 2019/0326366 in view of Wu, US Patent Publication 2014/0218971 in view of Jung et al., US Patent Publication 2019/0130822.
Regarding independent claim 1, Fan et al. teaches a display device (made as given in paragraph 0035), comprising: 
a substrate (substrate 11 of figure 1 as described in paragraph 0036); 
a display panel (display screen depicted in figure 2) which includes a first display area (display region 100 of figure 2 as given in paragraph 0053), a second display area (display region 300 of figure 2 as given in paragraph 0053), and a 5third display area between the first and second display areas (display region 200 of figure 2 as given in paragraph 0053), the first, second, and third display areas including a plurality of pixels (shown in figure 2 and described in paragraphs 0036 and 0053 where 100, 200, and 300 of figure 2 are each a different display area of the display screen with a plurality of pixels in each); and 
a sensor (photosensitive module 31 of figure 7 which can be a photoelectric sensor as given in paragraph 0107) and senses an external object (paragraph 0107 explains that the “photoelectric sensor can specifically be an infrared sensor for measuring whether a human face is close to the display screen” where the face is the sensed external object),
wherein a first pixel density of the first display area is less than a second pixel 10density of the second display area (paragraphs 0054-0056 explain how display region 100 of figure 2 has a pixel density that is less than the pixel density of display region 300 of figure 2), and 
wherein a pixel density of the third display area increases to the second display area (paragraph 0056 explains that “the second display region can be used as a transition display region between the first display region and the third display region” where “third display region of the display screen has a higher sub-pixel density, and the first display region has a lower sub-pixel density” such that the pixels increase in a direction moving down in the y direction of figure 2 from first display region 100 to second display region 300 as shown in figure 2 and based on the demand as given in paragraph 0088 to allow the pixel density of section 200 to be larger than the pixel density of section 100 as given in paragraph 0091).  

Wu teaches a pixel density of the third display area (periphery display region 112 of figure 4) in pixel rows extending in a first direction gradually increases in a second direction orthogonal to the first direction closer to the second area (paragraphs 0040-0042, especially paragraph 0042 teaches that “the density of the pixels 116 in the periphery display region 112 increases along a direction away from the main display region 110” as shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the pixel density layout of Wu into the system of Fan et al. The rationale to combine would be to provide a number of display devices having limited sizes to cooperatively display the image having big size (paragraph 0005 of Wu).
Fan et al. and Wu does not teach the specific details of the sensor such as a sensor which is between the substrate and the first display area of the display panel, and senses an external object through the first display area.
Jung et al. teaches a sensor (component 740 of figure 7 as given in paragraph 0153 where paragraph 0142 explains the use of a proximity sensor as a use for the sensor capable of receiving external light) which is between the substrate (board 710 of figure 7) and the first display area of the display panel (display 720 of figure 7), and senses an external object through the first display area (paragraph 0140 describes a second display area 724 disposed on the component 740 through which the sensing occurs as given in paragraph 0143).
paragraphs 0015-0016 of Jung et al.).
Regarding claim 2, Fan et al. teaches the display device according to claim 1, wherein the pixel density of the 15third display area increases in a direction farther away from the first display area (paragraph 0056 explains that “the second display region can be used as a transition display region between the first display region and the third display region” where “third display region of the display screen has a higher sub-pixel density, and the first display region has a lower sub-pixel density” such that the transition would need to be similar to the closest display area to effectively transition).  
Regarding claim 3, Fan et al. teaches the display device according to claim 2, wherein the pixel density of the third display area is greater than the first pixel density and is less than the second pixel density (paragraph 0056 explains that “the second display region can be used as a transition display region between the first display region and the third display region” where “third display region of the display screen has a higher sub-pixel density, and the first display region has a lower sub-pixel density” such that the transition would need to be in between the two density values as depicted in figure 2).
Regarding claim 4, Fan et al. teaches the display device according to claim 1, wherein: 
the first display area (display region 100 of figure 2) further includes pixel rows (rows of pixels depicted in figure 2), each including pixel areas in which pixels of the plurality of pixels are arranged (pixels depicted in figure 2) and transmissive areas in which the 34plurality of pixels is not arranged (blank areas in between pixels depicted in figure 2), and 
the transmissive areas are disposed at intervals of a preset first distance in each of the pixel rows (figure 2 shows the transmissive areas a certain distance apart).  
5 Regarding claim 5, Fan et al. teaches the display device according to claim 4, wherein the third display area (display region 200 of figure 2) further includes first to k-th sub-areas, each including the pixel areas and the transmissive areas, where k is a natural number greater than one (divisions of areas into sub-areas of the rows of pixel areas and blank or transmissive regions where there are greater than 1 rows).  
Regarding claim 6, Fan et al. teaches the display device according to claim 5, wherein:  
10the transmissive areas in a pixel row included in the first sub-area are disposed at intervals of a second distance greater than the first distance (given in paragraph 0056 that display region 200 of figure 2 is a transition region, the pixels increase in a direction moving down in the y direction of figure 2 from first display region 100 to second display region 300 such that the transmissive areas in between pixels increase in distance as shown in figure 2), and 
given in paragraph 0056 that display region 200 of figure 2 is a transition region, the pixels increase in a direction moving down in the y direction of figure 2 from first display region 100 to second display region 300 such that the transmissive areas in between pixels increase in distance as shown in figure 2).  
15 Regarding claim 7, Fan et al. teaches the display device according to claim 5, wherein: 
the first sub-area is adjacent to the first display area, and the k-th sub-area is adjacent to the second display area (divisions of areas into sub-areas of display region 200 of figure 2 defined to be from top to bottom in figure 2), and 
a distance between the transmissive areas in a first direction increases in a direction from the first sub-area to the k-th sub-area (given in paragraph 0056 that display region 200 of figure 2 is a transition region, the pixels increase in a direction moving down in the y direction of figure 2 from first display region 100 to second display region 300 such that the transmissive areas in between pixels increase in distance as shown in figure 2).  
Regarding claim 8, Fan et al. teaches the display device according to claim 7, wherein a number of pixels of the plurality of pixels included in each of the first to k-th sub-areas increases in a direction from the first sub-area to the k-th sub-area (given in paragraph 0056 that display region 200 of figure 2 is a transition region, the pixels increase in a direction moving down in the y direction of figure 2 from first display region 100 to second display region 300).
Regarding claim 9, Fan et al. teaches the display device according to claim 8, wherein lengths of the first display area, the second display area, and the third display area in the first direction are substantially equal to each other (figure 2 shows that the display regions 100, 200, and 300 are substantially equal in length in a y direction).  
Regarding claim 10, Fan et al. teaches the display device according to claim 7, wherein, for an identical image, a luminance of the first sub-area is lower than a luminance of the k-th sub-area (based on the pixel density described in paragraphs 0056-0058, the luminance varies from top to bottom of figure 2 as given).  
Regarding claim 11, Fan et al. teaches the display device according to claim 5, wherein, in each transmissive area, 10a light-emitting element and a transistor are not disposed (the transmissive area of figure 2 is defined to be the area shown without pixels or light-emitting elements and transistors as shown to allow transmittance as given in paragraph 0057).  
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al., US Patent Publication 2019/0326366 in view of Wu, US Patent Publication 2014/0218971 in view of Jung et al., US Patent Publication 2019/0130822, further in view of Sun et al., US Patent Publication 2020/0075680.
Regarding claim 12, Fan et al. and Wu and Jung et al. teaches the display device according to claim 1, and Fan et al. teaches further wherein the third display area (display region 200 of figure 2) partially surrounds the first display area (display region 100 of figure 2). 
Although Fan et al. teaches the display regions to be adjoining such that each surrounds the other on one side, there is no teaching of display regions that completely shown in figure 5 and explained in paragraph 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the concentric circle layout of the display regions taught by Sun et al. into the system of Fan et al. and Wu and Jung et al. The rationale to combine would be to allow the desired ratio of transparent or transmissive regions to pixel regions in each of the display regions (paragraph 0052 of Sun et al.).
15 Regarding claim 13, Fan et al. and Wu and Jung et al. teaches the display device according to claim 12, and Fan et al. teaches further the display device wherein the third display area (display region 200 of figure 2) further includes: 
a first sub-area (topmost portion of display region 200 of figure 2 closest to first display area) including pixels of the plurality of pixels (shown in figure 2) that partially surround the first display area (display region 100 of figure 2); and 
a second sub-area (next portion of display region 200 of figure 2) including pixels of the plurality of pixels (shown in figure 2) that partially surround the 20first sub-area (topmost portion of display region 200 of figure 2).  
Although Fan et al. teaches the display regions to be adjoining such that each surrounds the other on one side, there is no teaching of display regions that completely surround each other. Sun et al. teaches display areas with different pixel densities that encircle and surround each other in concentric circles (shown in figure 5 and explained in paragraph 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the concentric circle layout of the display regions taught by Sun et al. into the system of Fan et al. and Wu and Jung et al. The rationale to paragraph 0052 of Sun et al.).
Regarding claim 14, Fan et al. teaches the display device according to claim 13, wherein each of the first display area, the first sub-area, and the second sub-area further includes pixel areas in which 36pixels of the first display area and the pixels of the first and second sub-areas are arranged and transmissive areas in which the plurality of pixels is not arranged (figure 2 shows that each of the given areas include pixel areas of pixels and transmissive areas of no pixels as explained in paragraphs 0056-0057).  
Also, regarding claim 14, Sun et al. teaches further the display device according to claim 13, wherein each of the first display area, the first sub-area, and the second sub-area further includes pixel areas in which 36pixels of the first display area and the pixels of the first and second sub-areas are arranged and transmissive areas in which the plurality of pixels is not arranged (paragraph 0052 explains that each of the given areas include pixel areas of pixels and transmissive areas of no pixels).  
Regarding claim 15, Sun et al. teaches further the display device according to claim 14, wherein:  
5a first ratio indicating a ratio of the transmissive areas to the pixel areas in the first display area is greater than a second ratio indicating a ratio of the transmissive areas to the pixel areas in the first sub-area (paragraph 0052 states that “The ratio of the total area of all second transparent portions 50 to the total area of all third pixel units 40 in the transition region 3 is less than the ratio of the total area of all first transparent portions 20 to the total area of all first pixel units 10 in the first region 1. That is to say, the density of the pixel units in the transition region 3 is larger than that of the first region 1 and less than that of the second region 2.”), and 
the second ratio is greater than a third ratio indicating a ratio of the transmissive areas to the pixel areas in the second sub-area (paragraph 0052 states that “The ratio of the total area of all second transparent portions 50 to the total area of all third pixel units 40 in the transition region 3 is less than the ratio of the total area of all first transparent portions 20 to the total area of all first pixel units 10 in the first region 1. That is to say, the density of the pixel units in the transition region 3 is larger than that of the first region 1 and less than that of the second region 2.”).  
Regarding claim 16, Sun et al. teaches further the display device according to claim 14, wherein: 
the transmissive areas of the first sub-area (transmission region 3 of figure 5) are provided along a boundary of the first display area (first region 1 of figure 5), and the transmissive areas of the second sub-area (second region 2 of figure 5) are provided along a boundary of the first sub-area (figure 5 shows that the sub-areas 1, 2, and 3 border each other such that both pixel areas and transmissive areas are along the boundary of each other), and  
15a distance between the transmissive areas of the first sub-area is less than a distance between the transmissive areas of the second sub-area (to allow the ratio described in paragraph 0052 based on the density in each region).  
Response to Arguments
Applicant's arguments filed 8/2/21 have been fully considered but they are not persuasive.

Applicant contends that Fan does not teach different rows of the transition section having different pixel densities such that the pixel densities of the rows closer to the second display area are increased. The examiner disagrees. These feature was not previously claimed and has now been properly addressed above. Fan teaches changes to the pixel densities in a transition region based on the demand as given in paragraph 0088 to allow the pixel density of section 200 to be larger than the pixel density of section 100 as given in paragraph 0091. Wu teaches in paragraph 0042 and figure 4 that the density of the pixels 116 in the periphery display region 112 increases along a direction away from the main display region 110, where the density is shown to gradually by row. Thus, the combination of references teaches limitations claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PARUL H GUPTA/Primary Examiner, Art Unit 2627